Opinion issued January 5, 2006


 


 



                                                          
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00844-CR
____________

MARTIN ROJAS QUIROZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause No. 1027623



 
MEMORANDUM  OPINION
               The trial court’s certification of the defendant’s right of appeal in the above-referenced case reflects that appellant has no right to appeal.
  An appeal must be
dismissed if a certification that shows the defendant has the right of appeal has not
been made part of the record.  Tex. R. App. P. 25.2(d).
 
               Therefore, on November 30, 2005, we ordered that this appeal would be
dismissed unless an amended certification of the defendant’s right of appeal, showing
that appellant has the right to appeal, was filed no later than December 15, 2005, and
made part of the appellate record no later than December 15, 2005.  No amended
certification of the defendant’s right of appeal was filed.
               Accordingly, the appeal is dismissed.
               Any pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Radack, Alcala, and Bland.

Do not publish.  Tex. R. App. P. 47.2(b).